OFFICE   OF THE ATTORNEY GENERAL       OF TEXAS
k_                                  AUSTIN
--’




1
/
      IloaorahleWlll~nm a. r)rybirm,kcsident
      Texam Teahnolopleel Collepa
      Tab*ack, Texas
      ‘ear Pr. Whpmn:              Oplnlon ‘110.
                                               O-0762




      H. T,.Kent, has hetm gir
      stated t.hereln that                            the Army and
                                                   an Enljated Reserve;
      that In virtue t.tl                             ~mrmltted In eer-
      bin lnatanees to                               Contime in an?1eC;e
      until the Armed S                              ter some nf these
                                            art for lrerrlceand were
                                            en an honorable discharge
                                             Rnlfated Reserve Corps.




           dramn no pav, eta.,   to be 8Onaidwred 8s ConrinF vmder
           the prorl~ion~ of Chapter 337: or shnuld the inmtttu-
           tinrtnrefu~o   to repdster ~ueh stndmtr uwlentsthey par
           tbo roprul ar twf~
                            t.*onchnrgeo?‘*
                  Art’ioIe     2t?fMb, hctlons 1 crnd 2, of Vwrnon’e ~Atmotnted
      I:e+lsoO Rtatllten‘ 68~ paartwd ln 1933. mR exempta students enter-
      ina: t.hc re~rl~fsus Ftate instl,tutions from the pepmt    of *all cluea,
      fmlloiableWll?~ar %. nnyburtl- papa 2



      fear and chargee rhatooetsr,               includfng:   taea for   correrpondmes
      effwrsemic

                 In 1943 t,boTe~l.sl.ature
                                         pamme# Cb*rter 337, to ~hlcb
      you refer, and speolt'leal1;1extended t,heprovisions of t.beAct
      of '1933 "to a?1 nnreea, members or the lomm* IIArmy Auxllirry
      Corps, Woman’s Auxiljary Yolunker Hmar~enay scwviaet end aIf
      mamlternof the tbited   Mater  Armed Cereea, regwdleas   aC rhtfber
      memberm of  t,he United States Amay, or of the Imltad Matee raw,
      or the tfdted statem Coast 9uardr The bare per we mow eewiag       or
      mar after the pamage Oi Chir Abt, 0eWe in the Amob       feraem of
      the Uelted States of Anterloaduring?the preamt     World WK? %a. II.
                        title 10, Bsotlon 9, U.S.C.A., an mmded  in 1941,
      @en           the oemposltlm of tha Army of the fMted Staterr in the fallor-
      lng lmlgltqet.

                     'The Army of the CInltedMetes aball eon&at et
               the #sgula~ Army, the Xatldnal Ottard or the Cnlted
               statm,   the Rstioml   Quard while in the aewlee of
               the Vnttdd Status,   the Offlaere Remwe   Corps, the
               Orpmlaed Rnoarven ld t,be Rblimted Remewe Corps
               urd ubrT1 inelsdte person8 induutet! into thcr land
               ferwm of thw Wited fitrtemunder etsationrXX-318
               of rppemllx to title   50."
                 seotlmi $61~3lR of apmdln    to Tjtle                   Ix)oontrlna the
      ~eltotlre ?rrlnln& and Fenies Aet ot 1940. it                      In under t~hieAat
      that, the Covernwmnt astrbllshed nbat you say is                   reaepnlred es the
      Army and Wavy EnIIsteU Reserrtt. Ata we canstrue                t.he federal rtat-
      uter     dsfinlag       rhe   eenrtitote   the Armed Toreen,   the %ljsted   Re-
      sew0 1 s 813lntegrml p8rt thereofg                  3blm beltR true, al? thorns
      rhe have beem dlseharged by the Federal Oarernmenf                   from the Un-
      lilted Renews Corps are atat3tied to the eXemptlOw                    prorlded     tar
      in     told    -8pteF     337 paswed In     1043.

                ch,January ;9,11?465KC releacledour Opinion No.                        O-dW7a
      to f3onorrb2eC. P. Slmwnsr Comptrol?er of the L%lverelty                         of Texas,
      1~ rhlah TO held that &&ints   diecbarged from tbe Fontal                        School
I-,   uere entltlwd to the benef'l
      _      _  -                tn of said A6t l A copy OP thrb                        oplnlon